IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ADOPTION OF: BABY L.              : No. 396 MAL 2017
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: B.E., BIOLOGICAL            : the Order of the Superior Court
FATHER                                   :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.

     The Petition for Permission to File an Answer to the Petition for Allowance of

Appeal Nunc Pro Tunc is GRANTED.